Citation Nr: 18100177
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-29 885
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
Entitlement to service connection for bilateral hearing loss is denied.
Entitlement to an initial disability rating in excess of 20 percent prior to March 2, 2017, and in excess of 40 percent thereafter for degenerative joint disease (DJD) of the lumbar spine is denied.
FINDINGS OF FACT
1. The Veterans bilateral hearing loss did not manifest during service and is not causally related to the Veterans active service.
2. Prior to March 2, 2017, the Veterans DJD of the lumbar spine manifested without ankylosis of the thoracolumbar spine and with forward flexion of the thoracolumbar spine greater than 30 degrees.
3. From March 2, 2017, forward, the Veterans DJD of the lumbar spine manifested with forward flexion of the thoracolumbar spine of 30 degrees or less, but without ankylosis of the entire thoracolumbar spine.  
CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017). 
2. The criteria for establishing entitlement to an initial disability rating in excess of 20 percent prior to March 2, 2017, and in excess of 40 percent thereafter, for DJD of the lumbar spine have not been satisfied. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a. Diagnostic Code 5242 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had active duty service from August 1968 to July 1970 in the United States Army.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board remanded the issue for further development in November 2016.  The case has been returned to the Board for appellate review. 
 
1. Entitlement to service connection for bilateral hearing loss.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
The Veteran was afforded a VA examination in April 2013.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:
 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	15	10	10	50	55
Left Ear	20	20	20	45	50
 
Speech discrimination scores were 94 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.
The Board notes that the puretone threshold findings show that the Veteran has bilateral hearing loss for VA purposes.  The question then becomes whether the Veterans current hearing loss manifested during service or is causally related to his active service. 
Service treatment records show no complaints, treatment, or diagnosis of hearing loss during service.  An August 1968 report of medical history showed no complaints or history of ear trouble, running ears, or hearing loss.  The corresponding report of medical examination showed clinically normal ears and drums.   At the time of the examination, the Veterans puretone thresholds in dB were as follows:
 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	0	0	0	0	0
Left Ear	-10	-10	-10	-10	-10
 
The July 1970 separation report of medical examination showed clinically normal ears and drums.  At the time of the examination, the Veterans puretone thresholds in dB were as follows:
 	 	 	HERTZ	 	 
 	500	1000	2000	3000	4000
Right Ear	0	0	0	--	0
Left Ear	0	0	0	--	0
 
The Board notes that the Veteran did not have hearing loss during active service.  Therefore, the record must show a nexus between the current hearing loss and active service.  
The April 2013 VA examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of his service. The Veteran was a cook with a low probability of noise exposure. Additionally, he had normal hearing at entrance and separation from service. The examiner also found no significant threshold shift during military service. 
The Veteran was afforded another VA examination in December 2016.  The examiner noted that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz. The examiner opined that the Veterans hearing loss was not at least as likely as not caused by or a result of an event in military service. The Veterans hearing tests in the service treatment records suggested that the Veterans hearing was within normal limits at enlistment and at separation. The examiner found no significant or permanent shifts in hearing thresholds between exams. A significant shift in hearing is +15dB or more. According to the tests found, the Veteran did not have any shifts in hearing sensitivity in the right ear and had only a +10dB shift in the left ear, which the examiner noted was not significant.
In March 2017, the Veteran underwent an additional VA examination.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service. The examiner reviewed the claims folder. The audiograms from the service treatment records dated July 1965, August 1968, and July 1970 all showed hearing well within normal limits for both ears with no clinically significant threshold shifts during military service. Medical records from separation indicated normal ears. The examiner noted that these records indicate that the Veteran's current hearing loss manifested after separation from the military. The examiner acknowledged that, based on some recent studies with rodents, a few investigators speculated that a delayed onset of neural, central, or cochlear changes may occur as a result of noise exposure. The examiner noted that there exist, however, genomic and physiologic differences between humans and rodents, some of which are even observed among varying inbred strains of rodents used in research. Similar challenges in translational research are well documented in other areas of biomedical investigation, including research in the treatment of cancer and chronic diseases. The examiner found that the IOM report currently remains the most comprehensive review regarding the effects of noise exposure in our population of veterans. The IOM report stated that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it was unlikely that such delayed effects occurred.
While the Veteran believes that his current bilateral hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of bilateral hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his bilateral hearing loss is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.).  Thus, the Veterans own opinion regarding the etiology of his current bilateral hearing loss is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veterans lay assertions.
In sum, the Veteran did not have hearing loss during service or within one year of separation from service.  The Veterans service treatment records did not indicate a significant threshold shift.  The VA examiners have found that the Veterans hearing loss is not causally related to his service.  The examiners reviewed the records and addressed the current medical literature when providing their opinions.
Based on the evidence cited above, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss.  As the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.
 
2. Entitlement to an initial disability rating in excess of 20 percent prior to March 2, 2017, and in excess of 40 percent thereafter for degenerative joint disease (DJD) of the lumbar spine.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans DJD of the lumbar spine was rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  That diagnostic code refers to the General Rating Formula for Diseases and Injuries of the Spine.  Under that regulation, disability of the spine is rated, in part, as follows:
Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.
Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  
Forward flexion of the thoracolumbar spine or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 
Forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 38 C.F.R. § 4.71a.
Prior to March 2, 2017, the Veterans DJD of the lumbar spine was rated at 20 percent.  To receive a higher disability rating, the evidence must show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  
The Veteran was afforded a VA examination in April 2013.  The examiner diagnosed degenerative joint disease of the lumbar spine. The Veteran reported flare ups with cold weather and with bending, lifting, or twisting.  Range of motion testing revealed flexion to 60 degrees with pain at 50 degrees, extension to 15 degrees with pain at 5 degrees, bilateral lateral flexion to 25 degrees with pain at 15 degrees, and bilateral lateral rotation to 25 degrees with pain at 15 degrees. Upon repetitive use testing, the Veteran did not have additional limitation of motion. The examiner noted functional impairment to include less movement than normal, pain on movement, and interference with sitting, standing, or weight-bearing. Due to back pain, the Veteran alternated standing and sitting every 30 minutes. The examiner noted pain to palpation of the bilateral paraspinals in the lower lumbar spine. The Veteran did not have guarding or muscle spasm. Muscle strength testing was normal without atrophy. Reflex examination and sensory examination were also normal. The examiner found no evidence of radiculopathy. The Veteran used braces and walkers. X-rays showed degenerative disc disease and degenerative joint disease at L3-L4 and L4-L5.
In March 2016, the Veteran reported chronic low back pain with use of back brace and rolling walker.  The Veteran reported constant pain at a level of 10/10. The examiner noted no edema or atrophy. Range of motion was noted as within functional limits.
Although the Veterans treatment records have consistently shown complaints and treatment for low back pain during this period on appeal, the record does not indicate any findings of ankylosis or limitation of range of motion to 30 degrees or less.  
Given the findings showing forward flexion limited to greater than 30 degrees and the lack of findings of ankylosis, the Board finds that the preponderance of the evidence is against the claim of a disability rating in excess of 20 percent prior to March 2, 2017.
From March 2, 2017, forward, the Veterans DJD of the lumbar spine is rated at 40 percent.  To receive a higher disability rating during this period, the evidence must show unfavorable ankylosis of the entire spine.  
The Veteran was afforded a VA examination in March 2017.  The examiner diagnosed lumbar degenerative disease. The Veteran noted chronic lumbar pain, increased with bending, extension, standing, and walking. He had no current radicular symptoms. He used a walker and back brace daily. He did not report any flare-ups. Range of motion testing showed flexion to 30 degrees, extension to 0 degrees, bilateral lateral flexion to 10 degrees, and bilateral lateral rotation to 10 degrees. The Veteran was unable to bend and lift. The examiner also noted bilateral lumbar muscular tenderness. The Veteran was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion. The Veteran had guarding or muscle spasm resulting in abnormal gait or abnormal spinal contour. Muscle strength testing was normal without atrophy. Reflex and sensory examination were also normal. The examiner noted no radiculopathy and no ankylosis. 
The Veteran attended a March 2017 chiropractor consult.  The Veteran complained of low back pain that kept him from standing up straight with insidious onset that has gotten progressively worse over the years. The pain was described as sharp and tight. He had no bowel or bladder incontinence. The Veterans gait, station, and coordination were normal. Range of motion testing showed 10 percent of normal flexion, 50 percent of normal extension, 10 percent of normal rotation, and 10 percent of normal lateral flexion. Spine alignment was normal. The examiner noted myofascial tenderness of the lumbar paraspinals and the midback paraspinals.
An August 2017 VA treatment record again showed complaints of low back pain that kept him from standing up straight with insidious onset that has gotten progressively worse over the years. The Veteran presented for chiropractic care. The back pain was described as sharp and tight with no radiation. The examiner noted myofascial tenderness of the lumbar paraspinals and midback paraspinals. X-rays of the thoracic spine were unremarkable. X-rays of the lumbar spine showed a levoscoliosis of the lower thoracic and upper lumbar spine apex at L2, laminectomies between L3 and L5, fusion of L3-4, and anterior osteophytes. The examiner noted loss of the normal lumbar curvature.
The Board notes that the Veterans VA examination and treatment records show limitation of flexion to 30 degrees, but does not show ankylosis of the entire thoracolumbar spine.  The VA examiner in March 2017 specifically noted no ankylosis.  Therefore, the Board finds that the preponderance of the evidence is against a claim of entitlement to a disability rating in excess of 40 percent for DJD of the lumbar spine.  
The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veterans pain upon repetition was noted by the VA examiners throughout the entire period on appeal and was considered in the determination of range of motion findings and in the application of the rating criteria to the Veterans symptoms.  The range of motion findings above included the consideration of the onset of pain and repetitive use in the measurement of range of motion.
 
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel

